DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 (wherein Claim 10 is presumed to be dependent on Claim 1), drawn to a system for generating global state information for a vehicle and providing the global state information to at least one of a vehicle operator, a vehicle occupant, or a third-party, based on the system receiving both (a) data related to a specific vehicle condition and (b) contextual data related to at least one of a vehicle operator or vehicle.
II. Claims 11-20, drawn to a system for generating global state information for a vehicle to include providing conversational meaning to at least one of a vehicle operator, a vehicle occupant, or a third-party using one or more rules and based on one or more processor executable diagnostic modules receiving both (c) a signal from one or more components of the vehicle relating to a specific vehicle condition and (d) a signal representing at least one of a vehicle operator information or contextual data.
III. Claim 21, drawn to a method of providing conversational global state information of a vehicle to include providing conversational meaning to an occupant of the vehicle using one or more rules and based on one or more microprocessor executable diagnostic modules receiving both (c) a signal from one or more components of the vehicle relating to a specific vehicle condition and (d) a signal representing at least one of a vehicle operator information or contextual data, and additionally providing conversational advice to the occupant of the vehicle relating to other components of the vehicle that have been identified as having an actual or potential malfunction based on one or more relationships with the one or more components of the vehicle that provided the (c) signal.
Invention I and II are different systems, and invention III is a separate method.  The two systems are patentably distinct from one another, and both of these systems may be utilized by one or more methods other than the method of invention III, and the method of invention III may be executed by one or more systems other than the systems of inventions I and/or II, so the method of invention III is also 
(1) The system of invention I is the only invention that requires the system itself rather than a particular component to receive anything.  By contrast, the system of invention II requires one or more processor executable diagnostic modules, and the method of invention III requires one or more microprocessor executable diagnostic modules, to do the receiving.
(2) The system of invention I requires the providing of global state information, whereas the system of invention II instead requires the providing of conversational meaning rather than the global state information, and the method of invention III instead requires the providing of both conversational meaning and additional conversational advice rather than the global state information.
(3) The system of invention I further differentiates from the system of invention II and the method of invention III because instead of the receiving being both (c) a signal from one or more components of the vehicle relating to a specific vehicle condition and (d) a signal representing at least one of a vehicle operator information or contextual data (as required in each of the system of invention II and the method of invention III), the system of invention I instead requires the receiving being both (a) data related to a specific vehicle condition and (b) contextual data related to at least one of a vehicle operator or vehicle.  It is noted that the “or” relating to signal (d) makes the contextual data merely optional for the system of invention II and the method of invention III, whereas data (b) makes the contextual data required for the system of invention I.
(4) There is no requirement within the system of invention I to receive anything from one or more components of the vehicle (as is required in the system of invention II and the method of invention III), only receiving data (a) which is described as being “related to a specific vehicle condition” rather than coming from any one or more particular vehicle component/-s.
(5) There is no requirement within the system of invention I to provide anything based on one or more rules, whereas both the system of invention II and the method of invention III require the providing of the conversational meaning to be based on one or more rules to represent the meaning associated with the global state information of the vehicle.

(7) The system of invention I requires delivery of the global state information to be via tactile, visual, or audio “output”, but does not require “a conversational presentation device” as is specifically required by the system of invention II and the method of invention III.  And while the system of invention II and the method of invention III each require delivery of the conversational meaning (not the global state information as per the system of invention I) via a conversational presentation device, both the system of invention II and the method of invention III enable this conversational presentation device to include at least one of a tactile feedback, display, or a speaker, but only the system of invention II further enables this conversational presentation device to instead or also be at least one of text, e-mail, SMS, voicemail, mobile phone, land phone, tablet, or desktop.
(8) The method of invention III is the only invention that requires providing conversational advice to the occupant of the vehicle relating to other components of the vehicle that have been identified as having an actual or potential malfunction based on one or more relationships with the one or more components of the vehicle that provided the (c) signal.  Neither the system of invention I nor the system of invention II ever discuss other components of the vehicle or discuss providing conversational advice.
(9) The method of invention III is the only invention that requires anything be sent to an occupant of the vehicle; both the system of invention I and the system of invention II instead requiring sending things to the broader “at least one of a vehicle operator, vehicle occupant, or third-party”.
(10) The method of invention III is the only invention that requires receiving, interpreting, determining, querying, and identifying operations be performed locally within the vehicle; both the system of invention I and the system of invention II make no requirements for where these operations be performed.
(11) The system of invention I and the system of invention II each include further details disclosed within Claims 2-10 (for the system of invention I) and within Claims 12-20 (for the system of invention II), which are not required within the method of invention III.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require different fields of search, for example searching different classes/subclasses or electronic resources, or employing different search queries based on the various mutually exclusive differences between each of the three inventions as described above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  Currently, none of the current claims are generic.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663